DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 04/08/2022 as a “continuation” of prior pending Application No. 16/842,037 (now abandoned).  Original claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Cited in Parent Case
Pursuant to MPEP 609.02, examiner has considered the items of information which have been considered by the Office in the parent application when examining this continuing application. A listing of the information need not be resubmitted in the continuing application unless applicants desire the information to be printed on the patent. If resubmitting a listing of the information, applicants should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1)

Objection – Specification
	The disclosure is objected to because of the following informalities: the specification pages are not numbered in accordance with MPEP 608.01(I) (“pages of the specification including claims and abstract must be numbered consecutively, starting with 1 …”).  Appropriate correction of the specification is required.
Improper Benefit Claim
Applicant states that this application is a continuation or divisional application of the prior-filed application.  See Application Data Sheet accompanying the application papers.  A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: paragraphs [0009] – [0018], [0027] – [0030] and [0052] – [0064] as well as Figs. 6A-B and 7A-B of the instant specification include new matter/disclosure not present in any of the Applicant’s parent applications (i.e., Ser. Nos. 16/842,037; 16/628,879).  As the aforementioned paragraphs provide the only descriptive support for the presently claimed subject matter, including recited formulae IV-VIII, Applicant is entitled to an effective filing date no earlier than 04/08/2022, the filing date of the instant application.    

Objection – Claims
	Claims 1, 12 and 16 are objected to because of the following informalities: a redundant recitation of “an amide” appears in the Markush group defining “EW … moiety” in each claim.  
	Claim 8 is objected to because of the following informalities: omission of a period at the end of the claim. 
	Claim 15 is objected to because of the following informalities: omission of a period at the end of the claim. 
Appropriate correction of the aforementioned claims is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	 
	Regarding Claim 16, the limiting significance of “x is from 1 to 20” is not apparent because no variable “x” appears in antecedent formula VIII.  Hence, it is not clear whether “x” was inadvertently omitted from the formula VIII or the numerical range assigned to “x” is mere surplusage to the claim.  
Clarification is required as to how the recited definition of “x” serves as a limitation of the claim. Dependent claims 17-20 are subsumed in this ground of rejection. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al (WO 2016/081432 A1) (‘Bae’).
	Regarding Claims 1, 6 and 8, Bae discloses polyarylene polymers including PBPA2+ having a structural formula as shown in Fig. 2:
	
    PNG
    media_image1.png
    179
    434
    media_image1.png
    Greyscale
, wherein -OH is a counterion to the ammonium group and wherein x is 0.44 and y is 0.56 (see page 6, lines 1-8).  Comparing disclosed PBPA2+ to instant formula IV, it is clear that the biphenylene moieties are species of Ar and that CH3, quaternary ammonium group and CF3 are species of R, FG and EW [for claims 6, 8], respectively.  In addition, the –(CH2)4- spacer group linking the ammonium group to the methylene group pendant from the backbone chain meets the limitation of “x is from 1 to 20”.  It is acknowledged that Bae does not directly disclose values for “n and m” as claimed, instead disclosing corresponding subscripts x and y as equal to 0.44 and 0.56, respectively.  The subscripts x and y are understood to denote mole fractions of the respective biphenylene alkylene units depicted in Fig. 2 since the sum (x + y) equals 1 (see page 6, line 5).  Further, the biphenyl alkylene unit indexed to “x” has the empirical formula C22H28ONF3, hence a molecular weight of 341 g/mol.  Similarly, the biphenyl alkylene unit indexed to “y” has the empirical formula C15H11F3, hence a molecular weight of 210 g/mol.  Based on the calculated molecular weights and associated mole fractions, one may calculate corresponding “n” and “m” values of 150 (0.44 · 341) and 118 (0.56 · 210), respectively, which values fall within the range recited in claim 1 for “n and m”.  Thus, Bae is found to disclose a specific species of polymer according to Applicant’s formula IV as claimed.  
	Regarding Claim 2, Bai further discloses wherein the polymer is an anion exchange polymer (see Abs.; “[t]hese polymers are particularly well suited for use in anion exchange membranes …”).
	Regarding Claims 3-5, Bai further discloses wherein at least one FG comprises a quaternary ammonium group, specifically (CH2)4N+R1R2R3, wherein R1, R2, and R3 are each an alkyl, specifically methyl (see Fig. 2 and page 6, lines 2-5).    	 
	Regarding Claim 7, Bai further discloses wherein Ar includes biphenylene (see Fig. 2), which corresponds to claimed formula (1).  
	Regarding Claims 12-13, Bai further discloses a polymer according to formula VI, wherein x is 1, EW is CF3, and n and m are each independently from 100 to 1,000,000 as discussed above with respect to the corresponding subscripts in formula IV of claim 1.  
	Regarding Claim 14, Bai further discloses wherein Ar includes biphenylene (see Fig. 2), which corresponds to claimed formula (1).  
	Regarding Claim 15, Bai further discloses wherein the polymer has formula VII, wherein x is 1, EW is CF3, R is CH3, and n and m are each independently from 100 to 1,000,000 as discussed above with respect to the corresponding subscripts in formula IV of claim 1.  

Conclusion
Claims 9-11 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
	Claims 16-20 would be allowable if amended or rewritten to overcome the informality objection and rejection under 35 U.S.C. 112 set forth in this Office action. 
The closest prior art to Bae et al, discussed above, does not describe the inventions of instant claims 9-11 and 16-20, or provide proper rationale to modify their invention into the invention of any of instant claims 9-11 or 16-20.      

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-24-2022